OPINION — AG — **** BAIL BONDSMEN — LICENSE REQUIREMENTS **** AN INDIVIDUAL WHO DOES NOT CHARGE A FEE FOR HIS SERVICES AND WHO DOES NOT WRITE MORE THAN ONE BOND PER YEAR IS NOT SUBJECT TO THE LICENSING PROVISIONS OF 59 Ohio St. 1968 Supp., 1301 [59-1301] THROUGH 1340. AN INDIVIDUAL WHO DOES NOT CHARGE A FEE AND WRITES MORE THAN ONE, BUT NOT EXCEEDING TEN, BONDS PER YEAR IS SUBJECT TO THE PROVISIONS OF 59 Ohio St. 1968 Supp., 1301-1340 [59-1301] — [59-1340], WITH THE EXCEPTION OF SECTION 59 Ohio St. 1968 Supp., 1303 [59-1303], FROM WHICH AN INDIVIDUAL IS EXPRESSLY EXCLUDED. ANY INDIVIDUAL WHO WRITES MORE THAN ONE BOND PER YEAR OR WHO CHARGES A FEE FOR HIS SERVICES UNDER 59 Ohio St. 1968 Supp., 1322 [59-1322], TO FILE AN AFFIDAVIT WITH EACH UNDERSTANDING. CITE: 59 Ohio St. 1968 Supp., 1340 [59-1340], 59 Ohio St. 1968 Supp., 1322 [59-1322] (TIM LEONARD)